2!28f2019 C . ; 1922-CCUO 82-[) ’ E '
se: 4:19-cv-00400-Rl_vv Doc. #: 53-5§" nelt=ileel: 03/64/1§°“&13§§€:31 of 10 PagelD #: 13

     

Sé_§_é¢i §¢arch r\/:@rh@d_.. y

sudiciaii_iriks | ewing | Heip | contacrus 1 Prim GrantedPub|icAccess LogoHKENLANDERm?s

 

     

 

 

 

 

§` Case § Partie$ & -'” Docl_<et § Charges,.ludgments gaming " Fi!ings f Sr._:hedu|ed_ “ Civil y Gamishments! ‘
§ Header i Attome_v,ls § 5an 183 & Semem:es |nformatmn l]ue Heanngs li Tnai:s Judgments Executfon

 

This information is provided as a service and is nor considered an official court record.

Sort Date Entries: ‘. Dispiay Options: ` ________________
Descending ___A|I Eniries _'_ .

Ascenciing

Ciick here !o eFi|e on Case
Click here to Respond to Selected Documents

02!20/2019 Jury Trial Scheduled
Scheduied For: 07/22/2019; 9:{}0 AM ; REX |Vi BURL|SON; City of St. Louis

5 Hearing Continuedi'Reschedu|ed
Hearing Continued From: 07/22/2019; 9:00 AM Jury Tria|

* Jury Triai Scheduled
Associated Entries:0212012019 - Hearing Continueleescheduied
Scheduied For: 07/22/20‘19; 9:00 Af\/| ; ROB|N FZANSOZ\/i; Ciiy of St. Louis

02104.'2019 .f; Notice of Service
Service Summc)ns.
Filed By: BENJAM|N JOSEPH SANSONE
On Behaff Of: DEO|\I BENSON

Corporation Served

Document |D ~ 19-SMCC-602; Served To - ALL_ STATE F|RE AND CASUAL,TY iNSURANCE
COMPANY; Server - ; Served Date - 01-FEB-19; Served Time - OO:OO:GO; Serv§ce Type - Specia|
Process Server; Reason Descripiion - Served; Searvice Text - Served @ CT CORP, ?20 S CENTRA|.
AVE STE 400, STL,MO 63105

01!25[20'19 Summons issued~Circuit
DOCUmeni IDZ 19-SMCC-602, for ALL STATE F~"iRE AND CASUA[_TY |NSURANCE COi'\/!PANY.
Fiiing |nfo Sheet eFiling
Filed By: BENJAMIN JOSEPH SANSONE
:'- Niotion Specia| Process Server

SPEC|A§_ PROCESS SERVER.
Filed By: BENJAM!N JOSEPH SANSONE
031 Behalf Of: DEON BENSON

Pet Filed in Circuit Ct

PET§T|ON.

Filed By: BENJA|V||N JOSEPH SANSONE

z Judge Assigned

 

Cas@.net Version 5.14.0.6 Return to Top 0¥ Pag§g Reieased 12/31/2018

nisz:ffwww.courls.mo.gov/casenetfcases/searchDockets.do iii

Case: 4:19-cv-OO400-RLW Doc. #: 5-3 Filed: 03/04/19 Page: 2 of lli)§zqz|D #: 14

-CC00182

EN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
STATE OF MISSOURI

DEON BENSON

Plainti{f
Cause No.
\-=.
Division No.
ALLSTATE FIRE AND CASUALTY
lNSURANCE COMPANY

Serve: Director ot` Insurance
301 West l-iigh Street, Suitc 630
Jefi`erson City, l\/IO 65102

Del`endant.
PETIT!ON

COi\/IES NOW Plaintii`i` DEON BENSON, for his Petition against Dei`endant
ALLSTATE FIRE AND CASUALTY INSURANCE COl\/IPANY (“ALLSTATE
lNSURANCE”), states as follows:

l. Plaintifi" is individual residing in l\/lissouri.

2. Defendant Allstate lnsurance is a company in good standing doing business in the

State of Missouri with the capacity to sue and be sued. Defendant maintains an agent in

the City oi`St Louis for the transaction ofusual and customary business

3. Venue is proper in the Circuit Court ofthe City of St. Louis pursuant to l\/lo. Rev.
Stat, § 508.{}1(}(2) as Defendant maintains offices and agents in the Ciry ot`St. Louis.

4. At all times relevant to this action_. there was in fuil force and effect a poiicy of
insurance covering Plaintiff for uninsured motorist coverage Which Defendant had sold to the

plaintiff Policy # 995526122 provided uninsured motorist coverage to Plaintiff.

fffff

Case: 4:19-cv-OO400-RLW Doc. #: 5-3 Filed: 03/04/19 Page: 3 of 10 Page|D #: 15

5 . Under the uninsured motorist coverage provisions ot`the aforesaid policy, Dei`endant
rnust pay its insured all sums to which lie/she/they are legally entitied to recover for damages as a

result oi` actions oi` the owners or operators ot` uninsured motor vehicles, as that term is used and

defined in the insurance poiiey and Missouri law.

6. ROBERT BEAUC!~IAMP was an uninsured motorist per the policy language

7. At the time oi" the coliision, Robert Beauehainp was not covered by a poiicy of
liabiiity insurance As such, Robert Beauchamp identified herein was an uninsured motorist as that

term is used and defined in the policy ot` insurance soid by Del`endant and covering Plaintii`i` as

identified above.

8. Plaintit`t` is insured under the terms of the policy ot` insurance issued by Defendant

and has complied with ali conditions precedent under the terms of the insurance policy in order to

recover uninsured motorist benefits
9. On October 17, 2017 Plaintit`t` was travelling southbound on Harnpton by its
intersection with Berthold pursuant to green iight, in 2006 Pontiac Torrent, ViN

2CKDL63F666110832.

10. On October 17, 2017, Roheit Beauchainp was traveling northbound on Hanipton

by its intersection with Berthold, where he attempted a lef`t turn onto westbound Berthold, and

crashed into Plaintit`f.

l i. Said coilision and injuries to the Plaintit`f were directly and proximately caused by
the careiessness and negligence of Robert Beauchamp (hereinai`ter "UM DRIVER”) in one or more
of the foliowing respects:

a. UM DRIVER did not yield;

b. Ul\/l DRWI€R failed to obey trat`iic signs;

Case: 4:19-cv-OO400-RLW Doc. #: 5-3 Filed: 03/04/19 Page: 4 of 10 Page|D #: 16

c. Ul\/l DRl\/ER faiicd to keep and maintain a careful lookout for other
vehicles, property and persons on the roadway
d. Ul\/I Driver drove at an excessive speed;
e. Ul\/l driver faiied to stop, reduce speed, change directions, or sound a hom
to avoid collision
12. As a direct and proximate result oi` one or more ot` the foregoing acts ot`
negligence, Plaintiff was caused to suffer severe, permanent and progressive head injury along
with concussion, shoulder, knee and leg injuries
23. In addition to his injuries, the Plaintift" has endured pain and sui`t`ering, ioss of`
enjoyment of life Additionaliy, Plaintii`t` will incur future medical expenses, future pain and
sut`fering, and future loss of enjoyment of life.
WHEREFORE, Plaintit`t` Deon Benson requests that Couit enter judgment against
Dei`endant Allstate lnsurance, in an amount in excess ot` SZS,OOO.{)O each t`or his costs herein
incurred and for such other and further relief as the Court deems just and reasonable under the

circumstances

Count ll
Vexatious Refusal

COMES NOW PlaintifiF and for her second cause of action against Allstate states as follows:

14. Plaintii`i` incorporates paragraphs l through 13 as though fully set forth hereinl

15. Defendant’s refusal to pay Plaintit`f the benefits she is entitled to receive under the
aforementioned policy of insurance is without reasonable cause or excuse

161 Dei`endant has refused to fully and fairly compensate Plaintiff.

17. As such, Plaintit`t` also makes a claim for an additional amount as a pertaity not to

exceed twenty percent of the first S l ,500.00 of the award on the policy not including interest and ten

 

 

 

Case: 4:19-cv-00400-RLW Doc. #: 5-3 Filed: 03/04/19 Page: 5 of 10 Page|D #: 17

percent oi` the remainder oi` such award and an award to Plaintii"i"oi` a reasonabie sum i`or attomey`s
fees pursuant to Mo. Rev. Stat. § 375.420,

WHEREFORE, Plaintii`i` prays t`or a judgment against Defendaiit for an additional
amount as a penalty not to exceed twenty percent oi` the first Sl,500.00 of the award on the
policy not including interest and ten percent of the remainder oi` such award and for an award to
Plaintii`t` oi` a reasonable sum t`or attorney’s t`ees, for Plaintit`i`s costs incurred and expended
hercin, and for such other and further relief deemed appropriate under the circumstances

Respectfully submitted:

Ben_iarnin J. Sansone, #53852
SANsoNr; & l,Auni-;R

7777 Bonhomine Ave

Suite 2100

Clayton, l\/iissouri 63105
(314_) 863-0500

(314) 6‘77-3530 FAX
Bentr'iT-:MissouriLawvcrs.com

 

AT"i`ORNEY FOR PLAINTIFF

.....

CB_S€Z 4219-CV-OO400-RLW DOC. #Z 5-3 Fil€d! 03/04/19 PB_Q€Z 6 Of 13 P lD 2 18
QY§-dcom 82

 

 

 

 

 

 

fn the
C|RCU|T COURT r
City of St. Louis, N|issouri
oEoN sansom
Piainiiti/Periiioner 01/25/2[“9
Daie
VS.
ritteran trials AND casuALTY insure/alves cc ease number
Delendant/Fiespondent
Division t

REQUEST FOR APPO!NT|V{ENT OF PROCESS SERVER

Comes now Plain'(iif

Rec;uesting Party
to Loca| Fiu|e 14, requests the appointment by the Circuit C§ert< of
Barb Sternpe| t320 Wisteri`a I_ane St. Clair, MO

For Fiie Stamp Oniy

, DUFSL|al'li

314-780-4040

 

 

 

.i]

 

 

 

 

 

 

 

 

 

 

 

 

Name or Precess Server Address

Narne of Process Server Address

i\iarne ot F'rocess Server Address

to serve the summons and petition in this cause on the below named parties
SERVE: SEFi\/E:
DlRECTOR OF |NSURANCE

Narne Narne

301 WEST HiGl-l S?REE"’£“ , STE. 630

Address Address
JEFFERSON C|TY, MO 65102

City/StatefZip City/StatefZip
SEFi\/E; SEFWE:
Narne Name
Address Adclress
City/State/Zip City!State/Zip

Appointed as requested:
TO|V| KLOEPP|NGER, Circuit C|erl<

By

 

Deputy C§erk

 

Date

fsi Benjamine Sansone
Attomey/Piaintitt/Petitioner
53852

 

Sar i\lo. _
Ben@MissounLawyers.com

 

Address
314~863“0500
Pnone No.

:r‘i

ii‘i*'ji:t":f“ - t`zrr

i»\;\»r 1 if

Case: 4:19-cv-00400-RLW Doc. #: 5-3 Filed: 03/04/19 Page: 7 of 10 PagelD #: 19

RULE 14 SPECIAL PROCESS SERVERS

Any person appointed by the Court or the Circul:
Clerk to serve process must have a license issued
pursuant to this rule to serve process.

Licenses to serve process shall be issued by the
heriff of the City of St. Louls ii the applicant has
met the following guallficacions:

a. le twenty>one years of age or older;

b. Has a high school diploma or an equivalent level
of education;

c. Has insurance coverage for any errors or omissions
occurring in the service of process;

d. Has not been convicted, pleaded guilty co or been
round guilty of any felony, or of any misdemeanor
involving moral curplcude; and,

e. Has passed a training course for the service of
process which shall bc administered by the Sherlff
of the Clty of St. Louls.

Each applicant for a process server license under the
provisions of this rule shall provide an af§idavit
setting forth such person's legal name, currenc
address, any other occupations and current celephone
numbers. Licensed process servers shall immediately
notify the Sherlff of the City of St. Louls of any
change in the above lniormatlon, and the failure to
do so ohall constitute good cause for the revocation
of such person's license.

The Sheriff of the Clty of St. Louls shall maincaln a
list of persons licensed to serve process pursuant to
this rulo, and shall make such list available to
litigants upon reguest.

A photo identification card designed by the Sheriff
of the Cicy of S:. Louis ehall be issued in addition
to the license. No other identification will be
allowed. All licenses must be signed and approved by
the Sheriff of the Clty of St. Louis and the
Presiding Judge or his designee.

A license fee recommended by the Sheriff and approved
by the Court En Banc shall be charged to cover the
costs of compiling and maintaining the list of
process servers and for the cralnlng of such process
sorvers. The license fees shall be made payable to
the Sheriff of the City of Sc. Louis.

 

 

Case: 4:19-cV-00400-RLW DOC. #: 5-3 Filed: 03/04/19 Page: 8 of 10 Page|D #: 20

7.

lO.

A license for service of process issued under this
rule may be revoked by the Sh ri§f with the approval
or the Presiding Judge or his designee, for any of
the following reasons:

a. Misrepresentation of duty or authority;

b. Conviction, guilty plea or finding of guilty of
any state or federal felony, or a misdemeanor
involving moral turpitude;

c. lmproper use of the license;
d. Making a false return; or
e. Any other good cause.

Provided, no service of process made by an appointed
process server with a revoked license shall be void
if the Court or Circuit Clerk made the appointment in
good faith without knowledge of the license
revocation.

Any person authorized to serve process may carry a
concealed firearm as allowed by Section 5@6.145,
RSMo, only while actually engaged in the service of
process and only it the person has passed a firearms
qualification test approved by a law enforcement
agency; provided, however, that any licensed special
process server may file a written waiver of the right
to carry a concealed firearm and thereby avoid the
reguirements of firearm training and testing. Any
violation of this section shall be considered beyond
the scope of the privilege to carry a concealed
weapon that is granted by the appointment, and shall
constitute good cause for the revocation of the
license.

Applications for the appointment of a special process
server shall be made on forms available in the
ortices of the Sheriff and Circuit Clerk. Orders
Appointing special process servers may list more than
one licensed server as alternatives.

The licenses granted pursuant to this rule shall be
good for two years. Each person granted a license
shall be required to reapply at the expiration of the
license and shall be required to provide all the
information required in the initial application,
including a current police record check.

(Approved 9/28/92; amended ll/23/92; 5/31/95; 12/17/0?)

 

 

 

 

 

h aS(=" A"lQ-F`\/-nnAnn-P| \/\/ DN‘ #' "')-Q l:i|p'i: 03/04/19 Page: 9 Of 10 Page|D #Z 21

sPECLAL enocsss sERvER

 

  

 

 

 

iN THE 22ND JUD|CEAL ClRCUiT, C|TY OF ST LOUiS, NHSSOUR]

 

 

 

 

 

 

 

 

dudgs or Divis`:on: Case Number: 1922-0000182 Specia; process Serv@_rj
ROB|N RANSOM B STESMPEL
Piaéntiffl?’etitloner: P|a`rntifr"sfPeti!loner‘s Altorney/Address
DEON BENSON BENJAM|N JOSEPH SANSGNE Speciai Process Server 2
77?7 BONHOMME SU|?E 2000 """'"“_"“'“`”“'”““‘****"**'
vs, SA|NT S_OU|S, MG 63105 Specia| Process Ss:'ve.r 3
Defendanthespondent: COUF" Add"€$$i
ALL sTATE nas Arvo cAsuALTv wausach CiVlL COURTS BU!LD'NG
COMFANY 10 N TUCKER Bi_\/D
Natwe of Smt: SA|NT LOU£S\ lle 63101
_§C Pers |njury-Vehicuiar (Dafe Fiie Stamp)
Summons in Civi| Case
The State of Missouri to: ALE_ STATE FlRE AND CASUALTY |NSURANCE CON\PANY
A|ias:

DlRECTOR OF |NSURANCE
301WESTH|GHSTREET STE 630 COLE (-:OUNTY
JEFFERSON CITY, MO 85102

COURT SEAL OF You are summoned to appear before this court and to fiie your pieading to the petition, a copy of which is
attached, and to serve a copy of your pleading upon the attorney for plaintiff/petitioner at the above address
all within 30 days after receiving this surnr\nonsl exclusive of the day of service |f you fail to file your pleadings
judgment by default may be taken against you for the refief demanded in the petition.

January 25, 2019

.' .“ Ih` mm_-'-'____ n r_ ,
cer oF sr Lou:s Dat€ _7;2”`°'13/£‘7%"5*~

Further |nformation:

 

 

 

Sheriff's or Server’s Return
Note to serving officer Summons shouid be returned to the court within 30 days after the dale of issue
l certify that l have served the above summons by: (cheok one)
l:] delivering a copy of the summons and a copy of the petilton to the defendant/respondent
l:] leaving a copy of the summons and a copy of the petit:on at the dwe!iing place or usual abode of the defendant/respondent with
. a person of the defendant`s!responoent`s family over me age of 15 years who

 

permanently resides with the defendant/respondent
[:'] (ior service on a corporation) delivering a copy of the summons and a copy of the complaint lo:

 

 

 

 

 

 

 

 

 

 

 

 

(narne) (fitie).
[j other
Sarved at (address) in
(Countnyity of Sl. touis}, MO, on (c|ate) at (time).
Printed Narne of Sheriff or Server Signature of Sheri.‘f or Server
Must be sworn before a notary pubfic if not served by an authorized officer:
Suoscr`sbed and sworn to before me on (date).
(Seai)
My commission expires
Date Notary Public
Sheriff’s Fees, if applicable
Summons
Non Est 3
Sheriff’s Deputy Sa|ary
Supp|ementa§ Surcharge $ 1000
Milaage $ l miles @ S. per mile)
Tota| 5

A copy of me summons and a copy cf the petition musz be served on each defendant/respondent For methods of service on all classes of suits see
Supreme Court Ru|e 54.

 

 

 

OSCA (06-18) SNEBO (SMCC) For Ccurf Use Onfy: Documenl |d #19-SMCC-602 1 of 1 C`rvi| Procedura Form No. 1; Rules 54.01 » 54105,
54.13, and 54.20: 506.120 - 506.140, and 506.!50 RS!v'|o

 

m.,.~..c...._~____..._._.

Case: 4:19-cV-OO4OO-RLW Doc. #: 5-3 Filed: 03/04/19 Page: 10 of 10 Page|D #: 22

 

 

 

 

SPEC|ALPROCESS SERVER

 

m me zzuo JuoiciAL cincon. cn“Y or sr Louis, ntssoue:

 

 

 

 

 

 

 

 

Judge or Division: Casa Number: 1922-0000182 Specjal process Se,ve, 1
iflOBtN RANSOM B STEMPEL
PlaintiH/Petitioner: Plaintiffs!Petitioner’s AttorneyrAddress
oeorv BENsoN BENJAM'N JOSEF'H SANSONE sgeciai access server 2
7777 BONHOMME SU|TE 2000
vs. SAiNT LOUiS, MO 63105 Special Process Servez 3
Deiendant/Respondent: Coun AddreS-°'7
Ai_i_ sTArE nee Aivo cAsoAtTv ensue/ince CiVlL COURTS BU\LD'NG
CON|PANY 10 N TUCKER BLVD
Nawre of Sun: SA!NT LOU|S, MO 631{)‘;
CC Pers lnjury-Vehicu|ar (Date File Stamp)
Summons in Civil Case
The State of Missouri to: ALt. STATE F|RE AND CASL|ALTY tNSURANCE COMPANY
Al|as:
DlRECTOR OF |NSUR.ANCE
301 WEST HlGl-l STREET STE 630 COLE COU NTY
JEFFERSON ClT"r, MO 65102
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of which is

attached. and to serve a copy of your pleading upon the attorney for piaintiffipetitioner at the above address
all within 30 days after receiving this summons exclusive of the day of service if you fait to file your pleading,
judgment by default may be taken against you for the relief demanded in the petition.

.ianuary 25, 2015

.-" -'ll ______.'"WW~M-*-_ A ‘ J d
o t c -
cmr or-'srr_ou.is a e _7‘?""°”“ ’ME’YY“"J“"'

Purther information

 

 

 

Sheriff‘s or Server's Return
Nots to serving officer: Summons should be returned to the court within 30 days after the date of issuer
l certify that| have served the above summons by: (checit one}
i:} delivering a copy of the summons and a copy cl the petition to the defendantfrespondent.
[:} leaving a copy of the summons and a copy of the petition at the dwelling place or usuat abode of the defendantfrespondent with
, a person ofthe defendant'slrespondent's family over the age of 15 years who
permanently resides with the deiendantirespondent.
{:] (for service on a corporation) delivering a copy oithe summons and a copy ofthe compialnt to:

 

 

 

 

 

 

 

 

 

 

 

 

(name} (ritie).
§§ other: .
Servedat CT C¢D;P , /2-0 5 cenij mf_‘ w 400 {address) in
» L `_.r 05 resumin of st Louis)\ nor on 0 -Lfai leo if W H'g Amn;mei
/`
F'rinied Narne of Sherlff or Server J’,'Signature of Sheriff or Server
Must be sworn before a notary public if not se 67 by an uthorized officer.
Subscrioed and sworn to before me on 2 fig ncr ida
fSeai)
My commission expires: BE ' ' some
MlSSOurt` q§'il‘°r a 53352 MMUN'C
Sheriff’s Fees, if applicable RSMO 486.200[5)
Sumn'tons $ _ __ ._
Non Est 5
Snerift`s Deputy Salary
Supplementai Surcharge $ 1009
lviiieage $ t miles @ 51 per mite)

 

Tota| S

 

 

A copy oftne summons and a copy of the petition must be served on each defendant,lrespondent. For methods ot service on all classes of suits. see
Supreme Court Ru|e 54. t

 

OSCA {96-18) SMBG (SMCC) For Courf U$e Orn'yf Document |d # 19-SMCC-602 1 of 1 Civii Procecfure Fonn No. 1; Ru|es 54.01 - 54.05,
54.13, and 54.20; 506.120 - 506.140, and 506,150 RSMo

 

 

 

 

